UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-7286



GREGORY L. RAYMER, SR.,

                                              Petitioner - Appellant,

          versus


W. J. TOWNLEY, Superintendent,

                                               Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-02-938)


Submitted:   January 7, 2004              Decided:   February 19, 2004


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory L. Raymer, Sr., Appellant Pro Se.      Eugene Paul Murphy,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Gregory L. Raymer, Sr., moves for a certificate of

appealability in order to appeal the district court’s order denying

relief on his petition filed under 28 U.S.C. § 2254 (2000).                        An

appeal may not be taken from the final order in a § 2254 proceeding

unless    a    circuit    justice    or    judge   issues     a    certificate     of

appealability.      28 U.S.C. § 2253(c)(1) (2000).                A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”              28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.          See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                    We have independently

reviewed the record and conclude that Raymer has not made the

requisite showing.             Accordingly, we deny Raymer’s motion for

appointment of counsel, deny a certificate of appealability, and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions      are   adequately    presented      in   the

materials      before    the    court     and   argument    would    not    aid   the

decisional process.

                                                                           DISMISSED




                                        - 2 -